Citation Nr: 1122942	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for pes planus (flat feet).  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to an initial, compensable disability rating for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and from February 2003 to January 2004.  The evidence shows the Veteran served in the Army Reserves between 1987 and 2003; however, this service has not been deemed active duty service by the service department.  See 38 C.F.R. § 3.6.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in October and November 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the October 2008 rating decision, the RO, in pertinent part, denied service connection for flat feet and granted service connection for irritable bowel syndrome (IBS) and headaches, to which a 10 percent and noncompensable (zero percent) disability rating were assigned, respectively.  The Veteran submitted a notice of disagreement (NOD) as to the denial of service connection for flat feet and to the ratings assigned to his service-connected IBS and headache disabilities.  He also submitted a timely substantive appeal, via VA Form 9, with respect to those issues (in addition to the issue of service connection for a right ankle disability which was denied in the November 2008 rating decision).  However, in January 2010, the RO increased the Veteran's disability rating to 30 percent for service-connected IBS.  

An appeal for an increased rating generally continues following a partial grant of an increased rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, in this case, the Veteran submitted a statement following the grant of an increased rating for service-connected IBS which indicated that he wished to continue his appeal for only the issues involving his migraine headaches, pes planus, and right ankle disabilities.  The RO accepted the Veteran's July 2010 statement as a withdrawal of his appeal with respect to the issue of an increased rating for serivce-connected IBS and, accordingly, that issue was never certified to the Board for adjudication.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Therefore, the Board finds that the issue of an increased rating for serivce-connected IBS is not currently before the Board and will not be discussed in the decision herein.  

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran currently has pes planus that is due to any incident or event in active military service.  

2.  The evidence of record preponderates against a finding that the Veteran has a current right ankle disability that is due to any incident or event in active military service.

3.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected migraine headaches are characterized by prostrating attacks that occur approximately once every six months and require that he leave work.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).  

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).  

3.  Giving the benefit of the doubt to the Veteran, the Board concludes that the schedular criteria for a 10 percent disability rating have been met for service-connected migraine headaches.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Flat Feet

The Veteran has asserted that service connection is warranted for pes planus (flat feet) because he did not have this condition when he joined the military but he developed them in service while wearing flat bottom boots without an arch support.  See November 2008 Notice of Disagreement.  

The service treatment records (STRs) reflect that the Veteran's feet were deemed abnormal at a January 1997 medical examination after objective examination revealed pronated feet and pes planus.  There are no additional or subsequent complaints or treatment related to pes planus in the STRs and the Board finds probative that a January 2001 medical examination reflects that the Veteran's feet were normal with a normal arch.  

In evaluating this claim, the Board finds highly probative that the Veteran has not provided any lay or medical evidence which assert or document continuity of pes planus symptomatology following service.  The Veteran has asserted that he has pain in his feet all of the time but he has not asserted that he has continued to have pain or other symptoms related to his pes planus since service and he has not submitted or identified medical evidence that shows complaints or treatment for pes planus since service.  

Nevertheless, the post-service evidence shows that the Veteran was treated for pes planus in January 2009, at which time he reported that the Army did not offer arch supports in service.  Objective examination revealed grade three pes planus and the Veteran was given prosthetics/inserts for his orthopedic shoes.  The final assessment was pes planus.  See January 2009 VA outpatient treatment record.  The post-service evidence also includes a statement from K.P., N.P., which states that the Veteran has flat feet for which he began treatment in January 2009 and for which he wears orthopedic inserts daily.  See September 2009 statement from K.P., N.P.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for pes planus.  While the Veteran is shown to have pes planus in January 1997, this notation was not made during the Veteran's periods of active duty and there is no indication that his pes planus was incurred or otherwise related to his first period of active service.  Given the Veteran's assertion that he believes he developed pes planus by wearing flat bottom boots without an arch support in service, the Board will resolve all reasonable doubt in his favor and find that the pes planus noted in January 1997 was related to the Veteran's first period of active service.  Nevertheless, the evidence reflects that this disability resolved without any residual chronic disability, as subsequent STRs are negative for any complaints or treatment related to pes planus.  In this regard, the Board finds highly probative that the Veteran's feet were normal, with a normal arch, in January 2001, with no evidence of pes planus shown during his second period of active service.  

In evaluating this claim, the Board also finds probative that there is no lay or medical evidence of record that shows continuity of symptomatology following active service.  Indeed, the first lay evidence of pes planus following service is shown in October 2007, when the Veteran filed his service connection claim, while the first medical evidence of pes planus following service is dated January 2009.  The Veteran's assertion of pes planus in October 2007 is considered competent evidence of the disability because pes planus, i.e., flat feet, is the type of disability that is non-medical in nature and observable by a lay person.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, this evidence was not submitted until three years after the Veteran's last period of service and 10 years after pes planus was noted initially noted in January 1997.  As noted, the Veteran has not asserted that he continued to suffer from pes planus following service or, more importantly, following the treatment received in January 1997.  As a result, this gap of years in the record militates against a finding that the pes planus noted in January 1997 resulted in a caused a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition to the foregoing, the Board finds there is no competent lay or medical evidence that establishes a nexus between the Veteran's current pes planus and the pes planus noted in January 1997.  While the Veteran submitted the September 2009 statement from K.P., N.P., the statement does not provide any indication as to the initial onset or etiology of the Veteran's pes planus and there is no other medical evidence of record that relates the Veteran's current pes planus to his active duty service.  In fact, this statement weighs against the Veteran's claim of service incurrence, as it reflects that the Veteran began treatment for pes planus in January 2009, five years after his second period of active service and more than 10 years after pes planus was initially noted in January 1997.  See also January 2009 VA outpatient treatment record.  

In addition, there is no competent lay evidence of record that provides the required nexus between the Veteran's pes planus and service.  As noted, the Veteran has not provided competent lay evidence of continuity of symptomatology since service and his statements relating his pes planus to service are outweighed by the other evidence of record.  In this regard, the Board again notes that, while the Veteran has asserted that his pes planus was incurred during service, pes planus is not shown or documented during active service and there is no evidence of continued pes planus following service.  Instead, the evidence shows that the pes planus was initially incurred in January 1997, between the Veteran's periods of active service, and was not shown again (by lay or medical evidence) until no earlier than October 2007.  

In evaluating this claim, the Board notes that the Veteran has not been provided a VA examination in conjunction with this claim.  However, the Board finds a VA examination is not needed in this case because, while there is evidence of an in-service event and a current disability, there is no competent evidence that indicates that the Veteran's pes planus may be associated with the in-service event, such as credible lay evidence of continuity or competent medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the foregoing reasons and bases and after resolving all reasonable doubt in favor of the Veteran, the Board finds the preponderance of the evidence is against the grant of service connection for pes planus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ankle

The Veteran has asserted that service connection is warranted for a right ankle disability because he was treated for a right ankle condition during service.  

The service treatment records reflect that, in May 1987, the Veteran sought treatment after twisting his ankle while playing basketball.  Objective examination revealed swelling and pain on the fibular malleolus but X-rays of the ankle were negative.  The final assessment was a right ankle sprain.  The evidence shows the Veteran was placed in a cast and attended physical therapy during early June 1987, after which he was noted to be feeling better.  Thereafter, the STRs do not contain any complaints, treatment, or findings related to the Veteran's right ankle, including at medical examinations conducted in October 1987, September 1991, January 1997, and January 2001, and the Board finds probative that the Veteran specifically denied having any foot trouble at those examinations.  

The post-service evidence does not contain any complaints, treatment, or findings related to a right ankle disability.  In fact, the Veteran has asserted that he has not received any post-service treatment for his right ankle but that his right ankle is painful at times.  See October 2007 VA Form 21-526.  

In this context, the October 2008 VA examination report reflects that the Veteran reported that he did not have any post-service treatment because he did not have any significant problems until he began noticing sharp pain and stiffness over the previous year that occurred during rest.  However, despite the Veteran's subjective reports of pain, objective examination revealed normal range of motion, with no associated complaints of pain, and X-rays of his right ankle were normal.  See also January 2009 right ankle X-ray report.  The final diagnosis was a resolved acute right ankle sprain during active service, without a residual disability and normal examination.  

Based on the foregoing, the Board finds there is no lay or medical competent evidence showing the Veteran currently has a disability involving his right ankle.  Indeed, while there is evidence showing the Veteran was treated for a right ankle sprain during service, the evidence shows that the right ankle sprain resolved without any residual disability.  In this regard, the Veteran's assertions of right ankle pain are considered competent evidence; however, the lay and medical evidence of record does not show that the Veteran's complaints of pain have been associated with or attributed to an underlying right ankle disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, there is no objective medical evidence of a right ankle disability to which the Veteran's subjective complaints of pain have been associated and the Veteran has not provided any lay evidence that shows he currently suffers from a right ankle disability.  

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for a right ankle disability must be denied, as the lay and medical evidence fails to establish that he has the claimed disability.  There is no reasonable doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Increased Rating Claim

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for headaches (claimed as migraines) was established in October 2998, and a noncompensable (zero percent) disability rating was assigned under Diagnostic Code (DC) 8199-8100, effective November 2007.  At that time, the RO considered STRs that showed the Veteran was diagnosed and treated for migraines in service.  The RO also considered post-service evidence, inclusive of VA outpatient treatment records and a September 2008 VA examination report, which it determined did not provide any evidence of the Veteran experiencing prostrating attacks.  

As noted, the Veteran's service-connected migraine headaches are currently rated noncompensable under DC 8199-8100.  It is not clear why the RO chose to hyphenate the diagnostic code under which the Veteran's headaches are rated but, given the designation provided, the RO determined that his headaches are most closely analogous to the criteria provided under DC 8100, for migraine headaches.  

Under DC 8100, a 50 percent rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, and a noncompensable rating is warranted for migraines with less frequent attacks.  

In evaluating the Veteran's claim, the evidentiary record reflects that the Veteran experiences headaches that variously occur frontally, in his left and right temples as a sharp pain, and also shoot down his left cheek and neck.  The Veteran has variously reported that his headaches occur two times a week and one to two times a month, but he has also reported that the headaches have increased in frequency over the last several years.  See VA outpatient treatment records dated May 2001 and September 2008; see also August 2010 VA examination report.  

At the August 2010 VA examination, the Veteran reported that he experiences headaches one to two times a month, which last a couple of hours, but he also reported that he had to leave work two times in the past year due to headaches which he reported were prostrating.  

The Veteran is competent to report the frequency and severity of his headaches and there is no lay or medical evidence of record that contradicts his report.  Therefore, his assertions regarding the frequency and severity of his headaches are also considered credible, unless other evidence indicates that the Veteran is not credible.  

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the grant of a 10 percent disability rating for the Veteran's service-connected migraine headaches.  Indeed, as noted, there is competent and credible evidence of prostrating headaches that occurred twice in the past year, which, if divided equally, would amount to one prostrating attack every six months.  As a result, the Board finds this evidence shows that the Veteran's service-connected migraine headaches more nearly approximate the level of disability contemplated by the 10 percent rating under DC 8100.  

A disability rating higher than 10 percent is not warranted because the evidence does not show the Veteran has migraines with prostrating attacks occurring on an average once a month or migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of a 10 percent disability rating, but no higher, for the Veteran's service-connected migraine headaches under DC 8100.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that the RO sent the Veteran a letter in November 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

Thus, because the notice that was provided before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied and all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 1998 to 2009, and the Veteran was provided with VA examinations in September 2008 and August 2010.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for pes planus is denied.  

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to an evaluation of 10 percent for service-connected migraine headaches is granted, subject to the statutes and regulations pertaining to the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


